Citation Nr: 1002620	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-38 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing before the 
Board in Washington, D.C. in August 2005.  

The issue on appeal was previously before the Board in March 
2007 when it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the currently existing obstructive sleep 
apnea is not etiologically linked to the Veteran's active 
duty service or to a service-connected disability.  


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability adjudicated by this 
decision or has actual knowledge of the pertinent laws and 
regulations.  The discussions in November 2004, March 2007 
and January 2009 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to service connection for obstructive sleep apnea on a direct 
basis.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While the Veteran has not been provided with notification 
regarding claims based on secondary service connection, the 
Board finds he has actual knowledge of the pertinent laws and 
regulations.  His August 2005 hearing testimony discussed how 
he believes his service-connected posttraumatic stress 
disorder (PTSD) plays a role in the sleep apnea.  The 
Veteran's representative cites to the pertinent regulations 
in an August 2009 statement and this knowledge is imputed to 
the Veteran.  Any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the Appeals Management Center/RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran 
has had the chance to submit evidence in response to the VCAA 
letters or the Veteran has actual knowledge of the pertinent 
laws and regulations as set out above.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in 
an April 2009 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the evidence in the Veteran's claims file.  The 
opinions consider all of the pertinent evidence of record, to 
include the Veteran's self-reported medical history and VA 
and private medical records.  The opinions provide rationales 
for the opinions stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations 
or opinions concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
decision.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Service connection criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, and having a cough.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
appellant as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  While the appellant is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of the currently 
existing obstructive sleep apnea.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as noting that he had trouble with 
snoring during service.  The appellant is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed obstructive sleep apnea.  See Barr.  

Analysis

In February 2004, the Veteran submitted a claim, in part, for 
service connection for sleep apnea.  

There is competent evidence of record of the current 
existence of obstructive sleep apnea.  A private sleep study 
was conducted in January 2004.  It was noted that the Veteran 
had snored extremely loudly for at least the past 15 years.  
The results of the study were interpreted as indicating that 
the Veteran had obstructive sleep apnea of a moderate 
severity.  Other medical records reference the presence of 
the disorder.  

The Board finds the claim must be denied as the preponderance 
of the competent evidence of record demonstrates that the 
current obstructive sleep apnea was not incurred in or 
aggravated by active duty nor was it secondary to a service-
connected disability.  

Service connection is not warranted for obstructive sleep 
apnea on a direct basis.  The service treatment records were 
silent as to complaints of, diagnosis of or treatment for 
obstructive sleep apnea.  A tonsillectomy was performed 
during service but there was no mention of problems with 
sleep apnea.  On a Report of Medical History the Veteran 
completed at the time of his discharge examination in January 
1992, the Veteran denied having or ever having had frequent 
trouble sleeping.  There is no competent evidence of record 
linking the currently existing obstructive sleep apnea to the 
Veteran's active duty service on a direct basis.  

There is competent evidence of record which indicates that 
the current obstructive sleep apnea was not directly linked 
to active duty.  On VA examination in July 2007, the Veteran 
reported that he had multiple spells of apnea in the evening 
noted by his wife.  He had been a snorer for the last 10-15 
years of life.  The examiner noted that the records do not 
support a finding that the Veteran had obstructive sleep 
apnea upon discharge from active duty.  He was diagnosed with 
obstructive sleep apnea in early 2004.  Based on this fact 
pattern, the examiner opined that the Veteran's obstructive 
sleep apnea was not incurred in the service.  

On VA examination in January 2009, it was noted that the 
Veteran was first diagnosed with obstructive sleep apnea in 
December 2003.  He had multiple spells of apnea in the 
evening noted by his wife.  He had been a snorer for the last 
10-15 years of life.  There was no family history of 
obstructive sleep apnea.  The Veteran reported he had four to 
nine hours of sleep per night.  He denied apnea periods when 
wearing a continuous positive airway pressure (CPAP) device.  
The pertinent diagnosis was obstructive sleep apnea.  The 
examiner opined that the obstructive sleep apnea was not 
incurred during active duty.  He noted that the service 
treatment records were silent as to symptoms of a diagnosis 
of obstructive sleep apnea.  

The Board notes the Veteran is competent to report that he 
had problems with snoring during active duty.  However, there 
is no indication that this snoring resulted in problems with 
the Veteran's sleep.  Significantly, the Veteran denied 
having or ever having had frequent trouble sleeping at the 
time of his discharge examination.  Furthermore, while the 
Veteran is competent to report that he snored, as set out 
above he is not competent to diagnose the presence of 
obstructive sleep apnea from this symptomatology.  

Other statements from the Veteran indicate that the snoring 
began after active duty.  At the time of the two VA 
examinations cited above, the Veteran indicated that his 
snoring began ten to fifteen years prior.  This would put the 
inception of the snoring to approximately July 1992 or 1994.  
At the time of the examination, the Veteran did not indicate 
that his snoring began during service.  The Board finds it 
logical to assume that, if the Veteran was appearing for a VA 
examination to determine if he had a current disability which 
was due to his active duty service and he had symptoms of the 
claimed disorder while on active duty, he would have reported 
this fact to the examiners.  His failure to do so leads the 
Board to believe that he did not experience this 
symptomatology while on active duty.  

The Board finds that service connection is not warranted for 
obstructive sleep apnea as secondary to a service-connected 
disability as the preponderance of the competent medical 
evidence demonstrates that the current obstructive sleep 
apnea was not etiologically linked to his service-connected 
PTSD.

There is some evidence which supports the Veteran's 
allegation that his obstructive sleep apnea was caused by 
PTSD.  At the time of the July 2007 VA examination, the 
examiner noted that the Veteran had a current diagnosis of 
obstructive sleep apnea "and the difficulties which he has 
with normal sleep, are aggravated by his service connected 
PTSD."  The Veteran was on numerous medications for PTSD.  
He had continued difficulties sleeping, including nightmares 
and irritability; therefore the examiner opined it was at 
least as likely as not that the obstructive sleep apnea was 
aggravated by the service-connected PTSD.  This opinion does 
not actually link obstructive sleep apnea to PTSD.  The 
actual opinion is that the Veteran had sleep difficulties 
which were aggravated by his PTSD.  The opinion does not 
indicate that the underlying pathology which causes 
obstructive sleep apnea is aggravated by PTSD.  The 
significance of this distinction is brought into light upon 
review of the January 2009 VA examination report.  This 
examiner opined that it was less likely than not that the 
obstructive sleep apnea was aggravated by the service-
connected PTSD.  The examiner wrote that obstructive sleep 
apnea occurred when there are repeated episodes of complete 
or partial blockage of the upper airway during sleep.  During 
a sleep apnea episode, the diaphragm and chest muscles work 
harder trying to open the airway.  Breathing usually resumes 
with a loud gasp, snort or body jerk.  These episodes can 
interfere with sleep.  They can also reduce the flow of 
oxygen to vital organs and cause irregularities in heart 
rhythm.  A polysomnagram which was conducted in December 
2007, demonstrated good control of the obstructive sleep 
apnea while wearing a CPAP.  It was the examiner's opinion 
that is was less likely than not that the Veteran's 
obstructive sleep apnea was aggravated by service-connected 
PTSD.  The Board attaches greater probative weight to the 
findings included in the report of the January 2009 VA 
examination.  The examiner actually set out the pathology 
involved with obstructive sleep apnea and found no link to a 
mental disorder.  

The Veteran has argued that his PTSD interferes with his 
obstructive sleep apnea based on his observation that, while 
he goes to sleep at night wearing a CPAP machine to treat his 
obstructive sleep apnea, he always wakes up in the morning 
with the mask off. 

An April 2004 record indicates that the Veteran was on a 
newly initiated CPAP which was comfortable.  The Veteran 
reported that he usually starts with a CPAP on but ends up 
with it off.  It was noted that he was tired during the day 
and had vivid dreams at night and nightmares.  Sleep hygiene 
was discussed with the Veteran and it was noted that anxiety 
certainly has a component of this.  The examiner did not 
indicate that the anxiety resulted in removal of the CPAP 
machine.  In October 2004, the Veteran reported that he had 
been snoring since 20 years of age.  The Veteran had been 
started on a CPAP and reported difficulty with tolerance.  He 
indicated that the CPAP was often removed in his sleep.  The 
assessment was obstructive sleep apnea not tolerating CPAP.  
In April 2005, it was noted that the Veteran had been 
diagnosed with obstructive sleep apnea at a private sleep 
lab.  He had been provide with a CPAP but was unable to 
tolerate it.  He was claustrophobic.  The impression was 
obstructive sleep apnea and the Veteran was noncompliant with 
CPAP as it was not comfortable.  Another record dated in the 
same month reveals the Veteran had difficulty tolerating his 
CPAP and it was often removed in his sleep.  He reported it 
made him anxious.  He had PTSD and reported it reminded him 
of gas masks used in war.  The impression was obstructive 
sleep apnea not tolerating CPAP.  

A sleep study was conducted in August 2005.  The impression 
was that the study demonstrated sleep related breathing 
disorder which was controlled when wearing a contour nasal 
mask.  There was no indication that the Veteran  removed the 
CPAP during the testing.  

The Veteran testified before the undersigned in August 2005 
that he knew in his heart that he had had sleep apnea since 
he was in the Marine Corps.  He had been receiving treatment 
for the last 18 months including the use of a CPAP machine.  
His main problem was that he could always go to sleep wearing 
the CPAP but he would remove the device subconsciously or 
semiconsciously while sleeping.  He alleged that he never 
woke with the CPAP on in the morning.  He opined that his 
obstructive sleep apnea was secondary to the PTSD.  He 
reported that the CPAP felt like a gas mask.  

The Veteran's opinion that his obstructive sleep apnea is 
secondary to PTSD via problems caused when using a CPAP is 
not supported by any medical evidence.  The Veteran is not 
competent to provide such an opinion.  Furthermore, a CPAP 
machine alleviates the symptoms of obstructive sleep apnea.  
There is no indication in any way that removal of the CPAP 
machine would increase the underlying pathology of the 
obstructive sleep apnea.  

After reviewing the totality of the competent evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
obstructive sleep apnea on a direct or secondary basis.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


